Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.



With respect to the instant disclosure that, under the heading, “Description of the Embodiments,” the instant disclosure includes the following description:

“The linear content operation panel A4 and interactive content operation panel AS are displayed exclusively and are not displayed at the same time. The functions provided by the linear content operation panel A4 and interactive content operation panel A5 are not limited to those described above, but the functions may be increased or decreased in accordance with the apparatus function. 
Next, by taking Japanese terrestrial digital broadcasting as an example, description will be made on a specific digital content monitoring method. 
TV type services, data broadcasting services and data added TV services are defined for Japanese terrestrial digital broadcasting (Association of Radio Industries and Businesses: Terrestrial Digital Television Broadcasting Operational Guideline TR-B14). Program specific information (PSI) on digital broadcasting contains a program map table (PMT). PMT contains a data encode descriptor which contains an auto_start_flag. 
In data added TV services, if the auto_start_flag is "1", data broadcasting is automatically displayed, whereas if it is "0", data broadcasting is displayed upon instruction from a user. The data monitor unit monitors the auto_start_flag, and when the flag becomes "1", the interactive content operation panel A5 is displayed, and when the flat becomes "0", the linear content operation panel A4 is displayed. 
In this embodiment, the linear content operation panel and interactive content operation panel are provided, information on digital contents is monitored, and upon occurrence of a change in the information, the panels are automatically and exclusively displayed in the operation panel display area A3 of the same panel rendering area size. Accordingly, only usable operation keys can be displayed, a user operation learning time can be shortened, since the panel rendering area is made small, a mouse motion distance can be shortened, and an easy to use performance can be improved. Further, since the panel rendering area is made small, the image display area can be made relatively large” (emphasis added) 
[@ Paragraphs 0033-0037 of corresponding PG Pub #2017/0339449].

The examiner further notes that instant claim 1, for example, includes the following limitation:

“wherein the controller is further configured to alternatively display either of the linear content operation panel or the interactive content operation panel to display only one of the linear content operation panel or the interactive content operation panel together with the reproduced digital content”


Starting in line 9 on page 28 and continuing through to line 4 on page 31 of the Institution Decision (paper 10) in related IPR2019-00089 [Patent 8,170,394], in addressing a similar limitation the Board appears to take the position that the phrase “the reproduced digital content,” in an analogous recitation and context, is broad/generic such that it does not refer back to the “same” “reproduced digital content” that was previously recited in the claim.  In taking this position, the Board also appears to express an inability to discern any disclosure in the instant specification to support a position to the contrary- i.e., that the same content is displayed.


Given that which is set forth in paragraph 3 of this Office action, it is the current examiner’s understanding that in the related IPR, the Board has adopted the position that the noted claim limitations are of a scope that is inclusive of systems/methods which switch between respective displays that:

1) Not only respectively comprise one of the different control panels (e.g., linear and interactive panels respectively);

2) But that may (or do in fact) comprise different reproduced digital content. 



Again, US PG Pub #2017/0339449 is the corresponding PG Pub to the instant application.  The following additional paragraphs are cited therefrom: 

“Information on data added digital broadcasting includes up-to-date news, weather forecast and the like. There arises an issue of a lapse of an appreciation term, when reproduction is made” (emphasis Added) [Paragraphs 0006].

“According to the present invention, only information within an appreciation term can be presented by controlling the display state in accordance with information on digital contents” (emphasis Added) [Paragraphs 0012].
“FIGS. 2 to 4 show image display states during digital broadcast reproduction. A monitor Al has a content display area A2 and an operation panel display area A3. During reproduction of linear contents such as moving image contents, a linear content operation panel A4 is displayed in the operation panel display area A3, the linear content operation panel providing functions of reproduce, stop, temporary stop, fast forward, fast backward, previous skip, next skip and the like” (emphasis Added) [Paragraph 0031].
During reproduction of interactive contents such as data broadcast contents, an interactive content operation panel A5 is displayed in the operation panel display area A3, the interactive content operation panel providing functions of numerical keys from 0 to 9, up/down/right/left keys, a decide key, blue/red/green/yellow keys and other keys” (emphasis Added) [Paragraph 0032].
“The linear content operation panel A4 and interactive content operation panel AS are displayed exclusively and are not displayed at the same time. The functions provided by the linear content operation panel A4 and interactive content operation panel A5 are not limited to those described above, but the functions may be increased or decreased in accordance with the apparatus function. 
Next, by taking Japanese terrestrial digital broadcasting as an example, description will be made on a specific digital content monitoring method. 
“TV type services, data broadcasting services and data added TV services are defined for Japanese terrestrial digital broadcasting (Association of Radio Industries and Businesses: Terrestrial Digital Television Broadcasting Operational Guideline TR-B14). Program specific information (PSI) on digital broadcasting contains a program map table (PMT). PMT contains a data encode descriptor which contains an auto_start_flag” 

“In data added TV services, if the auto_start_flag is "1", data broadcasting is automatically displayed, whereas if it is "0", data broadcasting is displayed upon instruction from a user. The data monitor unit monitors the auto_start_flag, and when the flag becomes "1", the interactive content operation panel A5 is displayed, and when the flag becomes "0", the linear content operation panel A4 is displayed”
In this embodiment, the linear content operation panel and interactive content operation panel are provided, information on digital contents is monitored, and upon occurrence of a change in the information, the panels are automatically and exclusively displayed in the operation panel display area A3 of the same panel rendering area size. Accordingly, only usable operation keys can be displayed, a user operation learning time can be shortened, since the panel rendering area is made small, a mouse motion distance can be shortened, and an easy to use performance can be improved. Further, since the panel rendering area is made small, the image display area can be made relatively large” (emphasis added) [@ Paragraphs 0033-0037 of corresponding PG Pub #2017/0339449].
“In this embodiment, although terrestrial digital broadcasting has been described, the embodiment is also used for reproduction of other digital contents. Also in this case, the operation panel can be switched automatically by monitoring the content switching flag” (emphasis Added) [Paragraph 0038].
“FIG. 13 shows examples of the attributes and language analysis results. Information on data added digital broadcasting includes up-to-date news, weather forecast and the like. These contents have a nature of an appreciation term and it is difficult to consider that these contents are referred to after, e.g., one month. In this embodiment, therefore, a content appreciation term is set beforehand in accordance with record days and times and information on the contents. If contents are outside the appreciation term, data broadcasting is not displayed even if the auto_start_flag is "1", but the linear content operation panel is displayed. If the contents are within the appreciation term and a user does not still view the contents, the data broadcasting is automatically displayed even if the auto_start_flag is "0" and the interactive content operation panel is displayed. Only new information can be presented for viewing, by controlling the display state in accordance with information on digital contents” (emphasis Added) [Paragraph 0048].











The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


A) As original disclosed and claimed [e.g., note paragraph 5 of this Office action], the instant invention appears to have comprise:

 1) Input circuitry for receiving information content comprised of:

a) First content representing a linear content and corresponding linear operational panel; and 

b) Second content representing interactive content (i.e., added digital broadcasting) and a corresponding interactive operational panel;

c) An “auto_start_flag” having a value of “1” or “0”; 

d) An “appreciation term” which represents a time during which the second content may be displayed and, thereby, restricting the display of the second content outside of the appreciation zone. 




1. When the “auto_start_flag” has a value of “0” the display device displays the received first content (i.e., the linear content and the linear control panel); and 

2. When the “auto_start_flag” has a value of “1” the display device displayed the received second content (i.e., the interactive content and the interactive control panel)

- except when the “appreciation term” indicated that the second content was to be displayed outside a designated time period.

Namely, it only seems apparent from the instant disclosure as originally filed that the “auto_start_flag” provides an indication which of the first and second content is to be displayed – subject to displayed restrictions determined by the “appreciation term”.  Further, since the appreciation term applies restrictions to the efficacy of the “auto_start_flag”, the time restrictions imparted thereby to the display of the information content appears to be imparted to the display of  both the first (linear) and second (interactive) contents.



B) Turning to instant claim 2 (and 4, 7, 10, 12, and 15) as currently amended:


Lines 21-30 of claim 2 have been amended to recite:  

“wherein the controller is further configured to:

only in a case that the reproduced digital content is not linear content and is interactive content, apply a time restriction based on time related information for controlling reproduction to the interactive content and display the interactive content operation panel when the interactive content is displayed within the time restriction, the time related information being preset to the interactive content, and

in a case that the reproduced digital content is linear content, display the linear content operation panel when the reproduced digital content is displayed” (emphasis added).


Given that which is set forth above in part A of this paragraph, it is unclear where the disclosure as originally filed described the processing set forth in the above emphasized sections of these lines- e.g., 

Where the original specification described controlling the reproduction of the contents as set for in these lines (as opposed to the display of the contents); and 

Where the original specification described imparting a “time restriction” that only control the reproduction of the interactive content and panel (e.g., as opposed to controlling restricting the display of the interactive content).  

Appropriate clarification is required.  Like clarification is needed for the corresponding limitations in each of claims 4, 7, 10 12, and 15.






































The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


The recitations in lines 21-30 of amended claim 2 (and the corresponding limitations in each of claims 4, 7, 10 12, and 15) are confusing, appears to be misdescriptive, and are indefinite for the reasons analogous to those set forth above in paragraph 7 of this Office action; e.g., as disclosed it appears that the displayed of the reproduces contents is controlled and time restricted – not the reproduction thereof as claimed.  Appropriate clarification is required.


















In hopes of advancing prosecution, the examiner notes that a monthly contract/subscription to a media service imparts a time restriction to the availability of content provided therefrom.  Applicant is asked to take such under consideration if/when amending the claims. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                      /DAVID E HARVEY/
                                                                      Primary Examiner, Art Unit 2481